In a proceeding pursuant to CPLR article 78 to review a determination of the New York City Housing Authority which, after a hearing, terminated petitioner’s tenancy on the ground of nondesirability, the authority appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Kings County, dated May 23, 1977, as modified the determination by permitting the petitioner and her daughter to continue as tenants provided that petitioner’s two older sons do not return to reside with her and that her youngest son make only supervised visits. Judgment affirmed insofar as appealed from, without costs or disbursements. The petitioner has lived in her project apartment for 20 years. She has three sons, aged 16, 18 and 20, and a 9-year-old daughter. Ten of the 11 offenses which culminated in the housing authority’s finding of nondesirability were committed by the petitioner’s three sons, none of whom currently reside with her. The eleventh offense was allegedly committed by the petitioner’s boyfriend. Since neither the petitioner nor her daughter committed any of the offenses, termination of her tenancy was so disproportionate to the offenses as to be shocking to one’s sense of fairness, and Special Term did not exceed its authority in modifying the penalty (see Matter of Butterly & Green v Lomenzo, 36 NY2d 250, 256; Matter of Pell v Board of Educ., 34 NY2d 222, 233). Damiani, J. P., Suozzi, Shapiro and Cohalan, JJ., concur.